Citation Nr: 0113036	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether an August 1983 decision of the Board of Veterans' 
Appeals which reconsidered an August 1981 Board decision 
should be reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to March 
1945.  He died in April 1979.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in the Board decision of August 
1983.  

After an August 1981 Board decision the appellant submitted 
certain evidence directly to the Board.  Notwithstanding 
their consideration of the same, the Board in August 1983 did 
not have jurisdiction to consider this evidence in 
reconsidering the August 1981 decision.  38 C.F.R. § 19.187 
(1983).  The question whether this evidence constitutes new 
and material evidence to reopen the appellant's claim of 
entitlement to service connection for the veteran's death is 
a matter which has yet to be considered by the Columbia, 
South Carolina Regional Office (RO).  Accordingly, this 
matter is referred to the RO for appropriate action. 


FINDING OF FACT

The Board's August 1983 finding that the August 1981 Board 
decision was not obviously erroneous was based on the correct 
facts, as they were known at the time, and the statutory or 
regulatory provisions extant at the time were correctly 
applied.


CONCLUSION OF LAW

The August 1983 Board decision finding no obvious error in 
the Board's August 1981 decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.1400-20.1411 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In August 1981, the Board denied entitlement to service 
connection for the cause of the veteran's death on the basis 
that his service-connected disabilities did not cause or 
contribute substantially or materially to cause his death, 
nor did they result in debilitation or general impairment of 
health to an extent that rendered him materially less capable 
of resisting death producing disease or injury.  The evidence 
of record at the time of this decision included service 
medical records, private and VA records dated from the 1940s 
to the 1970s, VA examination reports, the veteran's death 
certificate, police reports, a statement from one of the 
firefighters, an autopsy report, a VA investigation report, 
various statements, and the appellant's personal hearing 
testimony.

In 1983, the Board granted a motion for reconsideration of 
the 1981 decision.  An enlarged panel of two sections of the 
Board was convened for the purpose of reconsidering the 
decision.  Additional evidence was submitted after the 1981 
decision which included VA treatment records from 1978 and a 
September 1982 opinion from Todd A. Kolb, M.D.  In August 
1983, the Board issued a decision, which included a review of 
the evidence added to the record.  The Board conducted a de 
novo review of the case and determined that the August 1981 
decision did not involve obvious error of fact or law, and 
that a new factual basis had not been presented which would 
permit the grant of service connection for the cause of the 
veteran's death.  The evidence of record at the time of the 
Board's August 1983 decision included all of the evidence of 
record when the Board made the August 1981 decision and the 
evidence added to the record.  

Here, the appellant's arguments considered and reviewed in 
1981 and 1983 are consistent with regard to her basis for 
asserting service connection for the cause of the veteran's 
death.  Essentially, the appellant argues that the veteran's 
service-connected eye disability prevented him from being 
able to escape from a house fire. 

The veteran's longstanding problems with his eyes are 
documented in the service medical records, as well as the 
post-service medical records dating back to the 1940s through 
the 1970s.  There are also service and post-service medical 
records associated with the claims folder which reflect 
treatment of the veteran's service-connected gastrointestinal 
disorder and prostate condition.  The evidence also includes 
several statements, dated in 1949, from private physicians 
regarding the impact of the veteran's eye disability on his 
ability to work. 

Records from the 1970s consist of VA treatment reports, 
including entries made in January 1979, as well as VA 
examination reports of June 1970, July 1972 and February 
1974.  In June 1970, the examiner reported an impression of 
old inactive granulomatous uveitis bilaterally.  Regarding 
the right eye, the examiner noted that there were early right 
eye cataractous lens changes and glaucoma by history.  The 
general medical examiner noted recurrent mild dumping 
syndrome complaints, and chronic prostatitis.  In July 1972, 
the uveitis was considered stable, and residuals of the 
subtotal gastrectomy were noted to be mild.  Record entries 
made in 1973 reflect requests for refills of the veteran's 
medication, including Darvon, Donnatal tablets, Maalox, and 
Allopurinol.  The records also include commentary regarding 
the veteran's decreased visual acuity.  In February 1974, the 
VA examiner noted that the veteran was blind in the right 
eye, and that left eye visual acuity was 20/100 J20 
unimproved with pinhole disc.  The impression was 
disseminated chorioretinitis of both eyes, and rule out old 
inactive toxoplasmosis.  An upper GI series revealed a 
subtotal gastric resection with normally functioning stoma.  
Also, at the time of the examination, the veteran's benign 
prostatic hypertrophy was considered mild.  

Records show that in January 1979, the year of his death, the 
veteran was seen on three occasions for nonservice-connected 
conditions, and once for old granulomatous of the right eye.

The veteran died in April 1979.  The death certificate lists 
the immediate cause of death as smoke inhalation (carbon 
monoxide poisoning) which occurred minutes between onset and 
death, due to or a consequence of a house fire which occurred 
minutes between onset and death.  

An autopsy was performed, and it was concluded that the 
veteran's death was accidental.  The examiner noted that the 
veteran was a known alcoholic, and that his blood alcohol 
level was 0.147 percent.  His intoxicated state was judged to 
probably be a contributing factor to the cause of death.  The 
cause of death was officially given as smoke inhalation with 
resultant carbon monoxide poisoning. 

At the time of the veteran's death in April 1979, service 
connection was in effect for chorioretinitis of both eyes, 
rated 60 percent disabling; residuals of subtotal 
gastrectomy, with mild dumping syndrome, rated 20 percent 
disabling; and benign prostatic hypertrophy, rated as 
noncompensable.  The veteran was in receipt of a total rating 
based on individual unemployability from January 8, 1974.  

Of record is an April 1979 report completed by the police 
officer who arrived at the veteran's home after the fire had 
been extinguished.  His account includes a discussion of the 
suspicious nature of the fire, the discovery of the veteran's 
body in the house, as well as mention of the body being moved 
from one room to another.  Details as to the condition of the 
veteran's body were noted.  The report also reflects the 
conclusions drawn regarding the manner in which the veteran 
died.  

In a May 1979 statement and in a June 1979 letter, Clay W. 
Evatt, Jr., M.D., recited the history of the veteran's 
condition dating back to 1963 and noted findings from the 
last recorded visit made in June 1978.  In the June letter, 
Dr. Evatt reported that the veteran's condition required 
almost constant topical eye drops in the right and/or left 
eyes along with antibacterial medication by mouth and a 
systemic steroid when necessary.  He also noted that the 
veteran went blind in the right eye in April 1978, and that 
the veteran was beginning to have hemorrhages within the left 
eye by that June.  Dr. Evatt noted that the veteran always 
had some pain and difficulties with his vision, as well as 
required long-term, almost constant use of topical and oral 
medications.  

In June 1979, VA received a statement from a lieutenant with 
the fire department and the veteran's son.  The lieutenant 
described the veteran's position in the room when he found 
him, and expressed his feeling that from his position and the 
things having been knocked around the room from the 
nightstand by the bed, the veteran tried to get out of the 
house.  In his statement, the veteran's son reported that the 
firefighters informed him that based on the position of the 
body and the scattering of items, it appeared that the 
veteran attempted to escape but was overcome by the smoke.  
He also noted that in comparison to the other rooms in the 
house, the veteran's room sustained smoke damage.  He also 
observed that the nightstand by the window was overturned and 
that the curtains and rods had been pulled from the wall.  
The veteran's son concluded that his observations were 
consistent with the firefighters' accounts of the veteran's 
attempt to escape the fire.  The coroner informed him that 
the veteran died of smoke inhalation and was not badly 
burned.  He also expressed his feelings that the reports of 
the veteran's being asleep at the time of the fire were 
influenced by his efforts to spare the appellant further 
grief. 

A VA field examination was conducted in September 1979.  The 
examination included interviews with four of the veteran's 
neighbors.  The investigator noted that several neighbors saw 
that the veteran was able to get around well, but two 
neighbors who worked during the daytime did not see the 
veteran that often.  The investigator opined that the veteran 
did seem to have an eye disability which would lend itself to 
the inability to move quickly.  The investigator found the 
two neighbors who knew the veteran personally more credible.  

In June 1980, VA received photographs of the fire damage to 
the veteran's home.  The set includes photographs of the 
veteran's bedroom.

In August 1980, the appellant appeared and testified before a 
rating board.  At that time, additional evidence was 
accepted.  That evidence included a July 1980 statement from 
a neighbor the veteran would visit on a regular basis, a 
report from the funeral home regarding the condition of the 
body upon arrival, a medical statement of August 1980, and a 
photograph of the veteran taken in the house showing the 
condition of his body after the fire. 

The appellant testified that the veteran had been taking 
several kinds of medication for his eye disability, which 
included one for pain and drops for dilation.  Generally, if 
the veteran were in a lot of pain, he would dilate his eyes 
during the day but would do it later if he could wait.  He 
used the medication for both eyes for relief, even though he 
was blind in one eye.  After doing this, he would rest for 
about 30 minutes to an hour.  The appellant offered testimony 
regarding the condition of the home after the fire.  The 
appellant pointed out that there had been a fire in their 
home in 1976 and at that time she helped the veteran escape.  
The appellant testified that the veteran would visit one of 
their neighbors close-by, but he would have difficulty 
walking along the pathway.  The appellant was not certain if 
the veteran was not familiar with the inside of the house, 
but did note that he would walk into things.  The appellant 
testified that the veteran would go to bed around 8:30 or 9 
at night, but was not certain if he used the drops that 
night.  Regarding the commentary from the field investigation 
report about the veteran's use of a riding lawn mower, the 
appellant testified that the veteran had not been able to use 
the mower during the year prior to his death.  

In the statement from the funeral home, it was noted that the 
overall appearance of the remains was normal, except for the 
flash burns.  In the August 1980 statement, Jerre K. 
Chambers, M.D., reported findings made in May 1978 with 
regard to the veteran's visual acuity and treatment.  It was 
noted that he was being treated at VA.  In the July 1980 
statement, the veteran's neighbor reported that the veteran 
lived approximately 150 yards from his home and that it would 
take the veteran more than 15 minutes to travel that 
distance.  It started to become dark outside, the veteran 
would require assistance to make the trip.  He had been 
acquainted with the veteran since April 1977, and that over 
the past few months it became more and more difficult for the 
veteran to do the gardening he used to enjoy.

As noted, evidence was added to the record after the August 
1981 decision and prior to the August 1983 reconsideration 
decision.  The VA treatment records reflect the veteran's 
ongoing problems with his eyes.  

In his September 1982 statement, Dr. Kolb noted that he 
reviewed the correspondence, service record, and autopsy 
report at the appellant's request.  Dr. Kolb found that there 
were several factors which tend to show that the eye 
disability indirectly contributed to the cause of the 
veteran's death.  Based on the autopsy report finding of a 
subscapular and subclavical hematoma and the scenes depicted 
in the photographs, Dr. Kolb opined that the veteran's burns 
were suffered while attempting to leave the room in which he 
died.  Regarding the matter of intoxication, Dr. Kolb 
remarked that a person could build a tolerance for alcohol.  
He noticed that there was mention in the record of the 
veteran's chronic alcoholism, and that the alcohol level 
taken at the autopsy was within the range of what a chronic 
alcoholic can tolerate and remain in control of his 
faculties.  He opined that if this were the only intoxicant 
in the bloodstream, then a chronic alcoholic could tolerate 
the reported level of alcohol without suffering impairment.  
Dr. Kolb pointed out that the carboxyhemoglobin level was 
extremely high and indicated that the veteran breathed for a 
long period of time from the start of the fire until his 
demise.  In view of this, Dr. Kolb opined that the finding 
that the veteran died in his sleep and did not try to escape 
was incompatible with the reported level of 
carboxyhemoglobin, which was also found to be the cause of 
his death. 

II.  Legal Analysis

Veterans Claims Assistance Act of 2000

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  In this 
case, the Board finds that the new law has no application.  
Given the nature of this claim, further evidentiary 
development is not in order since a review of this matter is 
limited to the evidence of record at the time of the Board's 
decision in 1981, and whether the legal criteria in effect at 
that time was properly applied.  While evidence has been 
received and accepted since that decision was issued, this 
evidence may not be considered for purposes of determining 
clear and unmistakable error.  Only evidence of record in 
August 1981 may be reviewed, and based on a review of the 
claims folder, there are no indications that the evidence for 
consideration has to be secured and associated with the file.  
Therefore, the Board is satisfied that further development as 
per the provisions of the Veterans Claims Assistance Act of 
2000 is not warranted.

The nature of a reconsideration decision

As noted above the Board initially denied the appellant's 
claim in August 1981.  That decision was reconsidered by an 
enlarged panel in August 1983.  Significantly, prior to the 
1988 enactment of the Veteran's Judicial Review Act, Pub.L. 
No. 100-687, 102 Stat. 4105 (1988), there were no statutory 
references to reconsideration of prior Board decisions.  
Instead, the entire procedure was governed by regulations 
then contained at 38 C.F.R. § 19.185 through 19.190 (1983).  
The standard of review described therein was that of 
"obvious error."  That standard was derived from 38 U.S.C. 
§ 4003(b) (1992 & Supp. 1993), which provided that:

When there is disagreement among the 
members of the section the concurrence of 
the Chairman with the majority of members 
of such section shall constitute the 
final decision of the Board, except that 
the Board on its own may correct an 
obvious error in the record, or may upon 
the basis of additional information from 
the service department concerned reach a 
contrary conclusion.  

(Emphasis added.)

Hence, to prove her claim with respect to the 1983 decision 
the appellant must show that it was clearly and unmistakably 
erroneous for the Board to fail and find obvious error in the 
1981 decision.

The United States Federal Circuit Court of Appeals has held 
that claims of "obvious error" are equivalent to claims of 
"clear and unmistakable error."  Smith v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  Therefore, the Board notes that a 
clear and unmistakable error has been described as a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  

It is evident that in enacting the underlying statute, 38 
U.S.C.A. § 7111, Congress intended for VA to follow the 
established case law defining clear and unmistakable error.  
64 Fed. Reg. 2134, 2137 (1999).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Russell v. Principi, 3 Vet. App. 310. 313 
(1992).  See also 38 C.F.R. § 20.1403(c).  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  See also 38 
C.F.R. § 20.1403(d)(3).  Finally, the Court has held that the 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  See also 38 C.F.R. § 
20.1403(d)(2).

To establish service connection for the cause of the 
veteran's death in 1983, the evidence needed to show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  For a service-connected disability to have been the 
cause of death, it must singly or with some other condition 
have been the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
have constituted a contributory cause, it was not sufficient 
to show that it casually shared in producing death, but 
rather it was required that there be a causal connection.  38 
U.S.C. § 410 (1992); 38 C.F.R. § 3.312 (1983).

Claims for service connection for cause of death were 
governed by 38 C.F.R. § 3.312.  That regulation provided 
that:

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c) Contributory cause of death. 

(1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining 
whether the service-connected 
disability contributed to death, it 
must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but 
rather it must be shown that there 
was a causal connection. 

(2) Generally, minor service-
connected disabilities, particularly 
those of a static nature or not 
materially affecting a vital organ, 
would not be held to have 
contributed to death primarily due 
to unrelated disability.  In the 
same category there would be 
included service-connected disease 
or injuries of any evaluation (even 
though evaluated as 100 percent 
disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not 
materially affecting other vital 
body functions. 

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should 
receive careful consideration as a 
contributory cause of death, the 
primary cause being unrelated, from 
the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an 
extent that would render the person 
materially less capable of resisting 
the effects of other disease or 
injury primarily causing death.  
Where the service-connected 
condition affects vital organs as 
distinguished from muscular or 
skeletal functions and is evaluated 
as 100 percent disabling, 
debilitation may be assumed. 

(4) There are primary causes of 
death which by their very nature are 
so overwhelming that eventual death 
can be anticipated irrespective of 
coexisting conditions, but, even in 
such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In 
this situation, however, it would 
not generally be reasonable to hold 
that a service-connected condition 
accelerated death unless such 
condition affected a vital organ and 
was of itself of a progressive or 
debilitating nature. 

The 1983 Board Decision

With this legal framework as background the Board now turns 
to whether it was clear and unmistakable error for the Board 
in 1983 to fail and find the 1981 decision obviously 
erroneous.  By definition, the Board in 1983 was limited to a 
consideration of the evidence which was of record in 1981.  
38 C.F.R. § 19.187 (1983); 38 C.F.R. § 20.1403(b) (2000).  
The evidence available in 1981 showed that the veteran was 
service connected for a severe bilateral eye disorder, a 
gastrointestinal disorder, and a prostate disorder.  The 
cause of the veteran's death was smoke inhalation (carbon 
monoxide poisoning) due to a house fire.  There was no 
evidence or argument suggesting that the fatal fire took 
place during the veteran's term of active duty.  Rather, the 
appellant limited her argument in 1981 to the contention that 
but for disability caused by his service connected eye 
disorder and sedatives taken for the service connected 
gastrointestinal disorder the veteran would have been able to 
escape and survive the fire that ultimately consumed his 
home.

Available evidence supporting the appellant's claim in 1981 
included the her hearing testimony, post service medical 
records showing the severity of the service connected eye 
disorder, a statement from a neighbor, a statement from a 
fire department lieutenant, and a statement from the 
veteran's son.  Notably, however, the statements from the 
appellant, the veteran's son, and the neighbor do not 
indicate that they were witnesses to the veteran's struggle 
to leave the home during the fire.  Moreover, as lay persons, 
these individuals and others were not shown in 1981 to have 
the necessary expertise to link either the veteran's eye or 
stomach disorders to the fatal incident of smoke inhalation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Finally, the 
statement of the firefighter while competent in providing 
details concerning the location of the veteran at the time of 
death, was not competent evidence upon which to find that any 
service connected eye disorder precluded his escape, or that 
stomach medicine prevented him from awakening to escape the 
fire.  Simply put, while supportive of her claim, this 
evidence did not clearly and unmistakably demand that service 
connection is warranted.  An alternative conclusion could 
have rationally been reached.

It must also be noted that the evidence available in 1981 
included documents which did not support the appellant's 
claim, foremost of which was the coroner's report.  That 
report found that the veteran's blood alcohol level probably 
was a contributing factor to his demise.  Thus, in 1981, 
while reasonable minds could have concluded that service 
connection for the cause of the veteran's death was 
warranted, the evidence did not clearly and unmistakably 
demonstrate that such a conclusion was the only possible 
conclusion.  Hence, the 1983 Board decision finding that the 
1981 decision was not obviously erroneous was a reasonable 
exercise in rating judgment.  The appellant's argument as to 
how that evidence was weighed cannot provide a basis for 
finding clear and unmistakable error.  38 C.F.R. § 20. 
1403(d)(3).  

The benefit sought on appeal is therefore denied.

In reaching this decision the Board considered the fact that 
the 1983 Board decision went on to find that there was no 
"new factual basis" upon which to grant the benefit sought 
on appeal.  The Board, however, had no jurisdiction to enter 
such a finding.  Again, 38 C.F.R. § 19.187 (1983) clearly 
stated that "reconsideration of an appellate decision for 
error shall be limited to review of the evidence of record at 
the time of the decision was entered, but the Board may 
secure additional medical or legal opinion."  (emphasis 
added)  Here, the Board did not secure any additional 
evidence on its own motion.  Rather, all of the evidence 
added to the record between 1981 and 1983 was submitted by 
the appellant.  Such evidence should have first been 
considered by the RO prior to any consideration by the Board.  
As such, the Board, as noted in the introduction is inviting 
the RO to determine whether the evidence submitted after the 
1981 decision is new and material.  But for the limited 
purpose of determining whether the Board's finding that the 
August 1981 decision was not obviously erroneous the Board 
finds no clear and unmistakable error.


ORDER

The August 1983 Board decision finding no obvious error in 
the August 1981 Board decision was not clearly and 
unmistakably erroneous.  The question whether the evidence 
submitted after the August 1981 decision presents new and 
material evidence upon which to reopen the claim is referred 
to the RO for appropriate consideration.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

